Citation Nr: 0812585	
Decision Date: 04/16/08    Archive Date: 05/01/08

DOCKET NO.  04-27 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
residuals of gunshot wounds on right (dominant) arm.

2.  Entitlement to special monthly compensation based on aid 
and attendance or housebound benefits.


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The veteran had active duty service from February 1945 to 
March 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.


FINDINGS OF FACT

1.  Residuals of gunshot wounds, right (dominant) arm are 
manifested by moderately severe injury of Muscle Group III 
and moderately severe injury of Muscle Group V.

2.  Residual of gunshot wounds, right (dominant) are 
manifested by scars that are adherent to underlying tissue, 
have an area of less than six inches, are non-tender and do 
not cause limitation of motion 

3.  The veteran is service-connected for residual of gunshot 
wounds on the right arm (dominant), with a combined rating of 
40 percent for moderately severe injuries of Muscle Group III 
and Muscle Group V.  

4.  The veteran is neither bedridden nor a patient in a 
nursing home, and no medical evidence indicates that his 
service-connected disabilities render him unable to care for 
most of his daily needs without requiring aid and attendance 
of another person.

5. The veteran does not have a single disability rated as 100 
percent disabling, and he is not permanently housebound by 
reason of service-connected disabilities.





CONCLUSIONS OF LAW

1.  The schedular criteria for a combined 40 percent 
evaluation for gunshot wounds of the right (dominant) arm, 
Muscle Groups III and V, have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.55, 4.73, Diagnostic Codes 5303, 
5305 (2007).  

2.  A separate compensable rating is not warranted for a 
right arm scar as a residual of the service-connected gunshot 
wound.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, DC 
7801 (2007).

3.  The criteria for special monthly compensation based on 
the need for regular aid and attendance or on housebound 
status have not been met.  38 U.S.C.A. 
§§ 1114(l)(s), 5107 (West 2002); 38 C.F.R. §§ 3.350, 3.352 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2007). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

The Court recently held, that in increased compensation 
claims, section § 5103(a) requires the Secretary to notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  The Court also held that, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
The Court held that a claimant must be notified that, should 
an increase in disability be found, a disability rating will 
be determined by applying relevant Diagnostic Codes, based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life.  
This notice must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g. competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores at 43.  

A.  Duty to Notify

An October 2003 advised the veteran of the evidence required 
to substantiate his claims.  This letter explained VA's duty 
to assist the veteran with the development of his claim and 
informed the veteran what evidence VA would be responsible 
for obtaining and what evidence VA would assist the veteran 
in obtaining.  This letter also advised the veteran to submit 
any relevant medical records in his possession.  This notice 
complied with the timing requirements set forth in Pelegrini, 
as it was provided prior to the initial unfavorable rating 
decision.

In this case, the VCAA has not been satisfied with respect to 
the requirements outlined in Vazquez-Flores.   In Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the United States 
Court of Appeals for the Federal Circuit held that any error 
by VA in providing the notice required by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial, and that 
once an error is identified as to any of the four notice 
elements the burden shifts to VA to demonstrate that the 
error was not prejudicial to the appellant.  The Federal 
Circuit stated that requiring an appellant to demonstrate 
prejudice as a result of any notice error is inconsistent 
with the purposes of both the VCAA and VA's uniquely pro-
claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores, 22 
Vet. App. at 48 (U.S. Vet. App. January 30, 2008) ("Actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrate an 
awareness of what was necessary to substantiate his or her 
claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007)); (2) that a reasonable person could be expected to 
understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law.  
Sanders, 487 F.3d at 889.  Additionally, consideration also 
should be given to "whether the post-adjudicatory notice and 
opportunity to develop the case that is provided during the 
extensive administrative appellate proceedings leading to the 
final Board decision and final Agency adjudication of the 
claim ... served to render any pre-adjudicatory section 5103(a) 
notice error non-prejudicial."  Vazquez-Flores at 46.  

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication.  Although 
the veteran was not provided with a VCAA notice letter prior 
to the initial rating decision that satisfied the 
requirements set forth in Vazquez-Flores v. Peake,  the 
veteran received post-adjudicatory notice of the rating 
criteria pertaining to his disability in the June 2004 
Statement of the Case (SOC), which provided the veteran with 
the text of the rating criteria and explained what the 
evidence must show in order to merit a higher rating.  

The Board finds that the duty to notify has been satisfied.  
All the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

B.  Duty to Assist

The RO made reasonable and appropriate efforts to assist the 
veteran with the development of his claims.  The  record in 
this case includes service medical records and relevant post-
service medical records identified by the veteran.  The 
veteran has not identified any outstanding evidence that is 
relevant to the claims on appeal.  The veteran has also been 
afforded VA examinations for the claims on appeal.   

Under these circumstances, the Board finds that the 
requirements of the duty to assist have been satisfied, that 
all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the veteran.  

II. Increased Rating Claim

A.  Laws and Regulations - Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2007).  If two ratings are potentially applicable, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2007).

Where an award of service connection for a disability has 
been granted and the assignment of an initial rating for that 
disability is disputed, separate ratings may be assigned for 
separate periods of time based on the facts found.  In other 
words, the ratings may be "staged."  Fenderson v. West, 12 
Vet. App. 119, 125-126 (1999).  In other cases, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

In both claims for an increased rating on an original claim 
and an increased rating for an established disability, only 
the specific criteria of the Diagnostic Code are to be 
considered.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in the case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

B.  Rating Criteria - Muscle Disabilities

The veteran seeks an increased evaluation for evaluation in 
excess of 30 percent for residuals of gunshot wounds on the 
right (dominant) arm.  

The RO has assigned a 30 percent rating for the veteran's 
right arm disability, pursuant to Diagnostic Code 5303, which 
governs disabilities of the shoulder girdle and arm, Muscle 
Group III.  Diagnostic Code 5303 provides that the function 
of muscle group III is to elevate and abduct the arm to 
shoulder level, and to allow forward and backward swinging of 
arm.  This group acts with the intrinsic shoulder girdle 
muscles, that is, the Pectoralis major I (clavicular), and 
the deltoid.   Under Diagnostic Code 5303, a 30 percent 
rating is warranted for moderately severe disability of the 
dominant arm.  A maximum rating of 40 percent is assignable 
for   severe disability of the dominant arm.  38 C.F.R. § 
4.73, DC 5303 (2007).  

Diagnostic Code 5305 addresses disabilities of Muscle Group 
V, including the flexor muscles of the elbow, the biceps, 
brachialis, and brachioradialis.  The function of these 
muscle groups is listed as elbow supination (long head of 
biceps as stabilizer of the shoulder joint), and flexion of 
the elbow.  Where the muscle injury affects a dominant 
extremity, DC 5303 provides for the assignment of a 
noncompensable (0 percent) evaluation for impairment that is 
"slight," a 10 percent rating with respect to "moderate" 
impairment, a 30 percent rating for "moderately severe" 
injury, and maximum 40 percent rating for "severe" injury to 
the dominant arm.

In this case, as discussed below, VA examinations reflect 
that service-connected gunshot wound residuals affect both 
muscle group III and muscle group V.  The principles of 
combined ratings for muscle injuries are set forth in 38 
C.F.R. § 4.55 (2007) which provides:

(a) A muscle injury rating will not be combined with a 
peripheral nerve paralysis rating of the same body part, 
unless the injuries affect entirely different functions.

(b) For rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions: 6 
muscle groups for the shoulder girdle and arm (diagnostic 
codes 5301 through 5306); 3 muscle groups for the forearm and 
hand (diagnostic codes 5307 through 5309); 3 muscle groups 
for the foot and leg (diagnostic codes 5310 through 5312); 6 
muscle groups for the pelvic girdle and thigh (diagnostic 
codes 5313 through 5318); and 5 muscle groups for the torso 
and neck (diagnostic codes 5319 through 5323).

(c) There will be no rating assigned for muscle groups which 
act upon an ankylosed joint, with the following exceptions: 
(1) In the case of an ankylosed knee, if muscle group XIII is 
disabled, it will be rated, but at the next lower level than 
that which would otherwise be assigned. (2) In the case of an 
ankylosed shoulder, if muscle groups I and II are severely 
disabled, the evaluation of the shoulder joint under 
diagnostic code 5200 will be elevated to the level for 
unfavorable ankylosis, if not already assigned, but the 
muscle groups themselves will not be rated.

(d) The combined evaluation of muscle groups acting upon a 
single unankylosed joint must be lower than the evaluation 
for unfavorable ankylosis of that joint, except in the case 
of muscle groups I and II acting upon the shoulder.

(e) For compensable muscle group injuries which are in the 
same anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.

(f) For muscle group injuries in different anatomical regions 
which do not act upon ankylosed joints, each muscle group 
injury shall be separately rated and the ratings combined 
under the provisions of 38 C.F.R. § 4.25.

Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe.  38 C.F.R. § 4.56(d).  

A moderate muscle disability is one where the injury was 
either through or through, or a deep penetrating wound of 
short track from a single bullet, small shell or shrapnel 
fragment, without the effect of high velocity missile, 
residuals of debridement, or prolonged infection.  The 
service department record (or other evidence) would show in 
service treatment for the wound.  There would be a consistent 
complaint of one or more of the cardinal signs or symptoms of 
muscle disability as defined in 38 C.F.R. § 4.56(c), 
particularly a lowered threshold of fatigue after average 
use, affecting the particular functions controlled by the 
injured muscles. Objectively, the entrance (and if present, 
exit) scars would be small or linear, indicating short track 
of missile through muscle tissue.  Some loss of deep fascia 
or muscle substance, or impairment of muscle tonus and loss 
of power or lowered threshold of fatigue when compared to the 
sound side would be present.

A moderately severe muscle disability is shown by a through- 
and-through or deep penetrating wound by a small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intramuscular scarring.  The service department record or 
other evidence should show hospitalization for a prolonged 
period for treatment of the wound.  The record should show 
consistent complaint of cardinal signs and symptoms of muscle 
disability as defined in 38 C.F.R. § 4.56(c) and, if present, 
evidence of inability to keep up with work requirements.  
Objective findings will include entrance and (if present) 
exit scars indicating the track of the missile through one or 
more muscle groups.  There should also be indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with the sound side. 
Tests of strength and endurance compared with the sound side 
will indicate positive evidence of impairment.  38 C.F.R. § 
4.56(d)(3) (2007). 

C.  Analysis 

The veteran had a VA examination in February 2003.  The 
examination report reflects that the examiner noted two 
healed scars in the deltoid area, one measuring approximately 
two centimeters in length and one centimeter in width and the 
other measuring three centimeters in length and two 
centimeters in width.  The examiner also noted a healed 
irregular scar measuring about three centimeters in width and 
four centimeters  in length.  The scars were associated with 
underlying tissue damage.  They were not painful on 
examination.    

The veteran underwent a VA examination of the muscles in 
February 2003.  The examiner noted that injury of muscle 
group III moderately interfered with daily activities such as 
lifting and carrying objects.   

The veteran had another VA examination of the muscles in 
February 2004.  The examination report reflects that the 
veteran reported muscle pains on and off with weekly flare-
ups of severe pain.  The examiner noted moderate interference 
with daily activities due to pain.  The examiner stated that 
the muscle group could move the joint independently through 
useful ranges of motion but with pain and weakness.  The 
examiner indicated that there was impairment of muscle group 
III and muscle group V, specifically the deltoid and biceps.      

The veteran also underwent a VA examination for scars in 
February 2004.  The VA examiner indicated that there were two 
scars on the right deltoid area.  The examiner described one 
scar of  two centimeters in length and one centimeter in 
width.  The other scar on the deltoid was three centimeters 
in length and four centimeters in width.  There was a scar on 
the right proximal third of the right arm near the axilla.  
The examiner stated that that scar was three centimeters in 
length and two centimeters in width.  

The veteran had another VA examination of the muscles in June 
2006.  The examiner reviewed the claims file and noted the 
veteran's in-service gunshot wound and treatment.  On 
physical examination, the examiner stated that there was no 
ankylosis of the shoulder.  There was not any loss of deep 
fascia or muscle substance.  There was no intermuscular 
scarring.  There was slightly diminished strength and 
endurance.   The examiner stated that Muscle Groups III and V 
were involved.  The Group III injury involved the deltoid.  
The examiner indicated that there was a moderately severe 
injury of the biceps, Muscle Group V, with no tissue loss and 
no herniation and muscle strength of "4."  The examiner 
diagnosed healed scars, right arm, residuals of gunshot 
wound, through and through and surgery, with residuals of 
injury to Muscle Group III and Muscle Group V and old healed 
incomplete fracture without deformity, proximal third of the 
right humerus.  

Regarding the right arm scars, the examiner indicated that 
there was a scar on the right arm upper deltoid area, 
approximately three centimeters in width and four centimeters 
in length.  The scar was not tender to palpation.  There was 
moderate adherence to underlying tissue.  The scar did not 
result in limitation of motion or loss of function.  

Other evidence includes a medical certificate from a private 
physician, Dr. M.M., M.D., dated in May 2006, in which Dr. 
M.M. noted the following findings:  multiple gunshot scars of 
the right arm, difficulty of movement of the right arm.

In this case, under § 4.55(e) because there are moderately 
severe injuries to Muscle Groups III and V, which act upon 
different joints, elevation to a severe rating is warranted.  
The record in this case does not include findings as to which 
of these muscle groups is more severely injured.  The 2006 VA 
examination report noted  both the deltoid and biceps 
injuries are "moderately severe," and the examiner noted a 
strength of "4" for both the biceps and deltoid.  
Diagnostic Code 5303, pertaining to disability of Muscle 
Group III, and  Diagnostic Code 5305, pertaining to 
disability of Muscle Group V, each provide for a maximum 
rating of 40 percent for severe injury of the dominant 
extremity.  Therefore, a combined rating of 40 percent is 
warranted.

The Board has also considered whether a separate compensable 
rating may be awarded for scars.  However, a separate 
compensable evaluation for scars is not warranted.  Under DC 
7801, which pertains to scars other than the head, face or 
neck, that are deep or cause limited motion, a compensable 
rating is not warranted unless the evidence shows that the 
area of the scars exceed six square inches.  See 38 C.F.R. § 
4.118, Diagnostic Code 7801.  The VA examination reports in 
this case indicate that the area affected by the scars is 
less than six inches.  Accordingly, a separate compensable 
rating is not warranted for right arm scars.    

III.  Special Monthly Compensation Claim

Special monthly compensation is payable to a veteran whose 
service-connected disabilities leave him so helpless as to be 
in need of regular aid and attendance of another person.  38 
U.S.C.A. § 1114 (l); 38 C.F.R. § 3.350 (b) (3).

The following will be accorded consideration in determining 
the need for regular aid and attendance: Inability of 
claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliance which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be able to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, requiring care or assistance on a regular basis to 
protect the claimant from hazards or dangers incident to his 
daily environment.  It is not required that all of the 
disabling conditions enumerated in this paragraph be found to 
exist before a favorable rating may be made.  The particular 
personal functions which the veteran is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establish that 
the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the veteran is so helpless, as to be in 
need of regular aid and attendance, will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him to be in bed.  They must be based on the 
actual requirement of personal assistance from others.  38 
C.F.R. § 3.352 (a).

Special monthly compensation may also be paid if a veteran 
has a single service-connected disability rated 100 percent 
and either (1) has additional service-connected disability or 
disabilities ratable at 60 percent, separate and distinct 
from the 100 percent service-connected disability and 
involving different anatomical segments or bodily systems; or 
(2) is permanently housebound by reason of service-connected 
disabilities.   Permanently housebound means the veteran is 
substantially confined, as a direct result of service- 
connected disabilities, to his dwelling or the immediate 
premises (or, if institutionalized, to the ward or clinical 
areas), and it is reasonably certain that the disabilities 
and resultant confinement will continue throughout his 
lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

The veteran is service-connected for residuals of gunshot 
wounds, right arm (dominant).  He has a combined rating of 40 
percent for moderately severe injuries of Muscle Groups III 
and V.  None of the veteran's service-connected disabilities 
are rated as 100 percent disabling.     

The record in this case demonstrates that the veteran 
requires regular aid and attendance with his daily 
activities.   However, there is no medical evidence that 
indicates that the veteran's inability to attend to his basic 
needs is attributable to his service-connected residuals of 
gunshot wound of the right arm.  The February 2004 VA 
examination report noted that the veteran was dependent and 
disoriented and noted this was most likely due to stroke.  In 
the June 2006 VA examination report, the examiner stated that 
the service-connected gunshot wound residuals of the right 
arm had a mild effect on activities such as feeding, bathing, 
dressing, toileting and grooming.    

As the preponderance of the evidence is against the claim for 
special monthly compensation based on a need for the regular 
aid and attendance of another person or on account of being 
housebound, the claim must be denied.  


ORDER

A 40 percent rating is granted for residuals of gunshot wound 
of the right arm, subject to the regulations governing the 
payment of monetary benefits.

Entitlement to special monthly compensation based on a need 
for regular aid and attendance or on housebound status is 
denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


